Exhibit 10.1

 

LOGO [g914203g07p76.jpg]

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
on April 6, 2020 and effective as of April 6, 2020 (the “Effective Date”) by and
between Potbelly Corporation, a Delaware corporation (hereinafter referred to as
“Company”), and Steve Cirulis, an individual (hereinafter referred to as
“Executive”).

Statement of Purpose

WHEREAS, Company wishes to employ Executive as its Senior Vice President, Chief
Financial Officer and Chief Strategy Officer; and

WHEREAS, Executive desires to accept such employment on the terms and conditions
set forth below; and

WHEREAS, Company and Executive desire to definitively set forth their agreement
with respect to Executive’s employment; and

WHEREAS, Potbelly Illinois, Inc. and Potbelly Sandwich Works, LLC are direct or
indirect subsidiaries of Company;

NOW, THEREFORE, in consideration of the Statement of Purpose, the terms and
provisions of this Agreement and other good and valuable consideration, the
parties hereto mutually consent, covenant, represent, warrant, and agree as
follows:

1.    Term, Employment and Duties.

(a)    Term. The term of employment of Executive pursuant to this Agreement (the
“Term”) shall commence on the Effective Date and shall terminate on the date
Executive’s employment with Company and its affiliates terminates for any reason
(“Termination Date”). Executive shall at all times be an at-will employee and
nothing in this Agreement shall constitute or be evidence of any agreement or
understanding, express or implied, that Executive has a right to continue to be
employed by Company for any period of time or any specific rate of compensation.
Notwithstanding the foregoing, in the event that Executive does not commence
active employment under this Agreement on the Effective Date, this Agreement
shall be of no force and effect and neither party will have any obligations
hereunder.

 

1



--------------------------------------------------------------------------------

(b)    Title and Duties. Effective as of the Effective Date, Company hereby
agrees to employ Executive, and Executive agrees to accept employment, as
Company’s Senior Vice President, Chief Financial Officer and Chief Strategy
Officer. Executive shall also have the commensurate titles and positions with
such subsidiaries or affiliates of Company as determined by Company and shall
serve in such positions without additional compensation. Executive shall have
the duties, responsibilities and authority customary for his positions and shall
perform such other duties consistent with such positions as may be assigned to
Executive, from time to time, by Company. Without limiting the generality of the
foregoing, Executive will lead the finance and accounting activities of the
Company and achieve the expectations as outlined to him by the Chief Executive
Officer of the Company (“CEO”).

(c)    Performance of Duties. Executive shall devote Executive’s full business
time, energy, loyalty, and ability exclusively to the business, affairs, and
interests of Company and its affiliates, and shall use Executive’s best efforts
and abilities to promote the interests of Company and its affiliates and to
perform the services contemplated by this Agreement and agrees that he will
perform his duties faithfully and efficiently subject to the directions of the
CEO. Without the prior approval of the CEO, Executive shall not, during the
Term, directly or indirectly, render any other employment or consulting
activities or services, including as a director, to any other person, firm,
corporation, or other entity; provided, however, that, to the extent that the
following activities do not conflict with or detract from the performance by
Executive of Executive’s duties, Executive may act as a director of, and may
also engage in activities involving, charitable, educational, religious, and
similar types of organizations, and similar types of activities.

(d)    Confidentiality, Non-Competition, Non-Interference and Intellectual
Property. The Company’s offer of employment set forth in this Agreement is made
upon the express condition that Executive executes and delivers that certain
Executive Confidentiality and Business Preservation Agreement provided to
Executive simultaneously herewith and dated as of the Effective Date. In
addition, Company is entering into this Agreement with Executive and will employ
Executive on the express condition that Executive does not use or disclose to
Company any confidential or proprietary information or trade secrets belonging
to anyone with whom Executive previously worked, and with the understanding that
Executive’s employment with Company will not violate or be restricted by any
non-competition or other agreement with anyone else. The Termination Benefits
set forth in Paragraph 4 of this Agreement are, in part, provided as
compensation for the execution of the confidentiality and restrictive covenant
obligations noted herein. Those Termination Benefits, this Agreement and
Executive’s Employment will cease and be null and void should Executive not
enter into the Executive Confidentiality and Business Preservation Agreement.

2.    Termination of Employment.

(a)    Termination Date. Executive’s Termination Date shall occur upon
termination by Company for any reason or no reason or by Executive for any
reason or no reason, including any of the following: (i) Executive’s death;
(ii) Executive being disabled by reason of physical and mental infirmity or
both, thereby rendering Executive unable to satisfactorily perform Executive’s
duties under this Agreement (a “Disability”), said Disability to be determined
in good faith by the CEO in consultation with no fewer than two (2) accredited
physicians selected by the CEO and reasonably approved by Executive in the event
that Disability is disputed; (iii) termination of Executive’s employment by
Company with or without Cause (as defined below) or (iv) Executive’s resignation
with or without Good Reason (as defined below). Executive’s Termination Date
shall be considered to be on account of a “Qualifying Termination” if the
Termination Date occurs due to (1) termination by Company without Cause, or
(2) termination by Executive with Good Reason.

 

2



--------------------------------------------------------------------------------

(b)    Cause. The term “Cause” as used in this Agreement shall mean an act,
action, or series of acts or actions, or omission or series of omissions, by
Executive which constitute or result in: (i) intentional misrepresentation of
material information by Executive in Executive’s relations with Company;
(ii) Executive’s indictment (or its equivalent) for the commission of a crime by
Executive that constitutes a felony; (iii) commission of an act involving moral
turpitude; (iv) the material breach or material default by Executive of any of
Executive’s written agreements with Company or obligations under any material
provision of this Agreement or any written policy of Company (that remains
unremedied within thirty (30) days after notice to Executive); (v) the
commission of fraud or embezzlement on the part of Executive; (vi) failure to
comply with any lawful written direction of Company’s Board of Directors (the
“Board”) (that, if capable of cure without damage to Company, remains unremedied
within thirty (30) days after notice to Executive); or (vii) willful action
taken for the purpose of harming Company or any of its affiliates. For purposes
of clause (vii) of this Paragraph 2(b), no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done or omitted to be
done, by Executive in bad faith and without reasonable belief that Executive’s
action or omission was in the best interest of Company. An act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interest of Company.

(c)    Good Reason. The term “Good Reason” as used in this Agreement means the
occurrence, without Executive’s consent, of (i) a material reduction in either
Executive’s rate of Base Salary (as defined in Paragraph 3(a)) or Executive’s
target or maximum bonus percentage (other than (A) a reduction which does not
exceed the percentage reduction of an across the board salary or bonus
reductions (target, actual or maximum) for management employees, or (B) the pay
reduction of 25% for all senior executives of the Company that was imposed as of
March 30, 2020 and which shall continue indefinitely until removed at the sole
discretion of the Company for all senior executives (the “Corona Cut”)); (ii)
any material reduction in the position, authority, or office of Executive with
respect to Company, or in Executive’s responsibilities or duties for Company, or
a change in reporting to anyone other than the Chief Executive Officer of the
Company; or (iii) any action or inaction by Company that constitutes a material
breach of the terms of this Agreement; or (iv) any relocation of Executive’s
principal place of work with Company to a place more than fifty (50) miles from
Company’s headquarters at the Effective Date; provided, however, that any such
occurrence under clauses (i) – (iv) above shall constitute Good Reason only if
(1) Executive provides notice to Company within thirty (30) days after the
occurrence, (2) Company fails to cure such occurrence within thirty (30) days
after receipt of notice from Executive, and (3) Executive terminates employment
within thirty (30) days following expiration of the cure period.

3.    Compensation and Benefits During Employment.

(a)    Base Salary. During the term of Executive’s employment hereunder, Company
shall pay to Executive a base salary at an annual rate of $425,000.00 (the “Base
Salary”), payable in accordance with the Company’s normal payroll practices,
subject to the Corona Cut such that, as of the Effective Date and unless and
until the Corona Cut is removed Executive’s Base Salary shall be an annual rate
of $340,000. The Base Salary will be reviewed annually based on the Company’s
normal review cycle.

 

3



--------------------------------------------------------------------------------

(b)    Annual Bonus. Beginning with calendar year 2020, Executive shall be
eligible for a discretionary “Annual Bonus” in accordance with Company’s Named
Executive Officers Incentive Plan as in effect from time to time (or a successor
thereof) (the “NEO Incentive Plan”) at a target rate of 60% of his Base Salary
and a maximum rate established by the Compensation Committee consistent with
other members of the Senior Leadership Team, subject to satisfaction of
applicable performance ratings and other conditions as determined by the Company
from time to time. Executive’s bonus shall be paid in a single lump sum cash
payment not later than June 15 following the conclusion of the calendar year in
which such bonus is earned; provided, however, that if the annual audit for such
calendar year has not been issued by Company’s outside auditors by said June 15,
then payment shall be made within thirty (30) days following the issuance of
such audit, but in no event shall payment be made later than the end of the
calendar year following the calendar year in which such bonus is earned. The
Annual Bonus for any year shall be prorated for partial years and shall be
subject to the terms and conditions of the NEO Incentive Plan.

(c)    Time Off. During the Term, Executive shall be entitled to paid time off
consistent with Company practice and policy for executive-level employees, but
not less than 25 vacation days and 2 personal days per year, subject to pro
ration for partial years. In addition, Executive shall be entitled to those paid
holidays granted to Company employees while Executive is employed.

(d)    Executive Benefits/Perquisites. Executive shall be entitled to such other
benefits, including health insurance, dental, 401(k), and other benefits and
perquisites in such form and in such manner and at such times as Company shall
from time to time adopt and establish for its executive-level employees
generally. Executive shall be subject to eligibility and other requirements of
applicable benefit plans. Generally, your eligibility date for Company-provided
benefits will be May 1, 2020.

(e)    Expenses and Reimbursements. Company shall pay or reimburse Executive for
all reasonable business expenses actually incurred or paid by Executive during
the Term in the performance of Executive’s duties and responsibilities under
this Agreement, subject to and in accordance with applicable expense
reimbursement policies as in effect from time to time and the terms and
conditions of this Agreement.

(f)    Equity Awards. Executive shall be entitled to annual equity grants, if
any, as determined by the Compensation Committee of the Board (the “Compensation
Committee”). Executive shall receive an initial grant under the Potbelly
Corporation 2019 Long-Term Incentive Plan, as further amended and restated (the
“Equity Plan”) (and not to be considered representative of any future grants
either as to amount or form), of restricted stock units (“RSUs”) as follows, to
be granted in the first open trading window that begins after the date specified
as soon as practicable within the applicable open trading (assuming in each case
continued employment of Executive through the applicable grant date): (i) 30,000
RSUs on the Effective Date; plus (ii) 30,000 RSUs on the six month anniversary
of the Effective Date; plus (iii) 30,000 RSUs on the twelve month anniversary of
the Effective Date, For years beginning in 2021

 

4



--------------------------------------------------------------------------------

and thereafter, Executive shall be eligible to participate in the Equity Plan at
a level consistent with other members of the Senior Leadership Team, which
equity award may be in the form of stock options, restricted stock units
(including performance-based restricted stock units) and/or other forms of
awards permitted under the Equity Plan, as determined in the sole discretion of
the Compensation Committee; provided, however, that the actual value of the
equity award for any year shall be determined by the Compensation Committee in
its sole discretion taking into account Executive’s performance and performance
of the Company for the applicable period to which the award relates. All awards
under the Equity Plan shall be evidenced by an award agreement setting forth the
terms and conditions of the applicable award.

(g)    Sign On Bonus. Executive shall receive a one-time cash sign on bonus of
$100,000 (the “Signing Bonus”) on the first pay period after the Effective Date.
In the event Executive’s Termination Date occurs for any reason (other than for
Good Reason) prior to the 18 month anniversary of the Effective Date, Executive
shall pay back to the Company the entire after tax amount received by Executive
of the Signing Bonus within 90 days of the Termination Date.

4.    Payments and Benefits on Termination of Employment.

(a)    Termination for any Reason. If Executive’s Termination Date occurs for
any reason, Company shall pay or provide to Executive (i) Executive’s Base
Salary in effect at the time for the period ending on the Termination Date;
(ii) Executive’s earned but unpaid Annual Bonus for any bonus year ending prior
to the bonus year during which the Termination Date occurs; (iii) reimbursement
of Executive’s incurred but unreimbursed business expenses for periods prior to
Executive’s Termination Date; and (iv) any other payments or benefits to be
provided to Executive by Company pursuant to any employee benefit plans or
arrangements of Company or required by applicable law, to the extent such
amounts are due from Company. Executive will be entitled to any other benefits
in accordance with the terms of the applicable benefit plan or program.
Generally, (i) all vested stock options outstanding on Executive’s Termination
Date shall remain exercisable for ninety (90) days following the Termination
Date or for such longer or shorter period specified under the stock option
agreement evidencing such stock option but in no event after the expiration of
the stock option term, and (ii) all restricted stock units and performance stock
units shall be forfeited upon termination of employment; provided, however, that
all awards are subject to the terms and conditions of the LTIP and the
applicable award agreements. Executive shall give written notice to the
Company’s Chief Executive Officer and Chief Legal Officer of not less than 60
days in the event Executive elects to leave the Company for any reason;
provided, however, that a termination for Good Reason shall be subject to the
terms and conditions as otherwise apply under this Agreement.

(b)    Qualifying Termination—Non-Change in Control. If Executive’s Termination
Date occurs by reason of a Qualifying Termination and if the Release
Requirements (as defined Paragraph 4(e)) are satisfied as of the sixtieth (60th)
day following the Termination Date (which sixtieth (60th) day shall be referred
to as the “Payment Date”), then, in addition to the payments and benefits to
which Executive is entitled under Paragraph 4(a), Executive will be entitled to
the following payments and benefits:

 

5



--------------------------------------------------------------------------------

(i)    Company shall pay Executive a cash severance payment in a gross amount
equal to twelve (12) months of Executive’s Base Salary (determined as of the
Termination Date without regard to any reduction thereof under circumstances
which constitute Good Reason) (the “Severance Payment”). Any Severance Payment
to which Executive is entitled under this Paragraph 4(b)(i) will commence on the
first regular payroll date after the Payment Date and shall continue to be paid
in substantially equal payroll by payroll period installments for a period of
twelve (12) months thereafter

(ii)    If Executive is entitled to and elects continuation coverage under
Company’s group health plans pursuant to “COBRA” (“COBRA Coverage”), Company
shall continue to pay on behalf of Executive and his eligible dependents the
same level of employer contribution that is provided by Company for
corresponding coverage for similarly-situated active employees for the lesser of
(1) twelve (12) months following Executive’s Termination Date or (2) the date on
which COBRA Coverage terminates by its terms (the “Post-Termination Coverage
Benefit”). Company shall have no obligations under this Paragraph 4(b)(ii) if
the Post-Termination Coverage Benefit would subject Company or any of its
affiliates to tax penalties or materially increase the cost to Company and its
affiliates of providing group medical coverage to employees generally. For the
period commencing on Executive’s Termination Date and ending on the Payment
Date, the COBRA Coverage shall be provided at Executive’s expense and, if the
Release Requirements are satisfied on the Payment Date, Executive shall be
entitled to a lump sum payment in an amount equal to the Post-Termination
Coverage Benefit that would have been provided to Executive for the period
beginning on the Termination Date and ending on the Payment Date, which lump sum
payment shall be made on the Payment Date or the next scheduled payroll date.

If the Release Requirements are not satisfied on the Payment Date, Executive
shall not be entitled to any payments or benefits under this Paragraph 4(b).

(c)    Qualifying Termination—Change in Control. If Executive’s Termination Date
occurs by reason of a Qualifying Termination on or within two (2) years
following a Change in Control (as defined below), then, in addition to the
payments and benefits to which Executive is entitled under Paragraph 4(a),
Executive will be entitled to the following payments and benefits (which shall
not be subject to satisfaction of the Release Requirements):

(i)    Company shall pay Executive the Severance Benefit in accordance with the
provisions of Paragraph 4(b)(i).

(ii)    If Executive is entitled to and elects COBRA Coverage, Company shall
provide Executive with the Post-Termination Coverage Benefit in accordance with
the provisions of Paragraph 4(b)(ii).

(iii)    Company shall pay Executive a cash payment equal to the amount of the
Annual Bonus that Executive would have received for the bonus year in which the
Termination Date occurs had his Termination Date not occurred, based on actual
Company performance and pro-rated for the portion of the bonus year completed
prior to the Termination Date, payable at the same time as the annual bonus is
paid to similarly-situated active executive employees in accordance with the
terms of the applicable bonus plan of Company.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Change in Control” shall mean, a
“Change in Control” as defined in the Incentive Plan.

(d)    Company Property. Upon Executive’s Termination Date, Executive will
promptly return to Company all the documents and/or property of or relating to
Company or any of its affiliates within Executive’s possession or control.

(e)    Release Requirements. For purposes of this Agreement, the “Release
Requirements” shall be satisfied as of any date if, as of such date, Executive
(or, for purposes of Paragraph 4(f) in the event of death, the legal
representative of Executive’s estate) has signed a form of general release and
waiver satisfactory to Company and Executive (the “Release”) and the Release has
become effective in accordance with applicable law (including that the Release
has not been revoked and the revocation period applicable under applicable law
has expired).

(f)    Termination by Reason of Death or Disability. If Executive’s Termination
Date occurs by reason of death or Disability and the Release Requirements are
satisfied (which, in the case of death shall be satisfied by the legal
representative of Executive’s estate), then, in addition to the payments and
benefits to which Executive is entitled under Paragraph 4(a), Company shall pay
to Executive or the legal representative of his estate, as applicable, a cash
payment equal to the amount of the Annual Bonus that Executive would have
received for the bonus year in which the Termination Date occurs had his
Termination Date not occurred, based on actual Company performance and pro-rated
for the portion of the bonus year completed prior to the Termination Date,
payable at the same time as the annual bonus is paid to similarly-situated
active executive employees in accordance with the terms of the applicable bonus
plan of Company.

5.    Mitigation and Set-Off. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. Company shall not be entitled to set off against the amounts
payable to Executive under this Agreement any amounts earned by Executive in
other employment after termination of his employment with Company or any amounts
which might have been earned by Executive in other employment had he sought such
other employment; provided, however that Company shall be entitled to set off
against the amounts payable to Executive under this Agreement any amounts owed
to Company by Executive.

6.    Reimbursements. To the extent that any reimbursements under this Agreement
are taxable to Executive, such reimbursements shall be paid to Executive only if
(a) to the extent not specified herein, the expenses are incurred and
reimbursable pursuant to a reimbursement plan that provides an objectively
determinable nondiscretionary definition of the expenses that are eligible for
reimbursement and (b) the expenses are incurred during the Term. With respect to
any expenses that are reimbursable pursuant to the preceding sentence, the
amount of the expenses that are eligible for reimbursement during one calendar
year may not affect the amount of reimbursements to be provided in any
subsequent calendar year, the reimbursement of an eligible expense shall be made
no later than the last day of the calendar year following the calendar year in
which the expense was incurred, and the right to reimbursement of the expenses
shall not be subject to liquidation or exchange for any other benefit.

 

7



--------------------------------------------------------------------------------

7.    Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice). Communications that are to be delivered by the U.S. mail or by
overnight service are to be delivered to the addresses set forth below:

to Company:

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, IL 60606

Attention: Chief Legal Officer

or to Executive, to Executive’s home address as reflected in Company’s records.

Each party, by notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.

8.    Non-Waiver. No waiver by either party or any breach by the other party of
any provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any such or other provision of this Agreement.

9.    Governing Law and Choice of Forum. The construction, validity, and
enforceability of this Agreement shall be governed by the laws of the State of
Illinois, as that law applies to contracts made, and to be wholly performed, in
the State of Illinois.

10.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Company, Executive, and Executive’s personal representatives,
beneficiaries, heirs, and successors. Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession has
taken place.

11.    Severability. If any provision of this Agreement or any part thereof be
held invalid or unenforceable, the same shall not affect or impair any other
provision of this Agreement or any part thereof, and the invalidity or
unenforceability of any provision of this Agreement shall not have any effect on
or otherwise impair or limit the other obligations of Company or Executive.

12.    Counterparts. This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original hereof.

 

8



--------------------------------------------------------------------------------

13.    Disputes. The parties have mutually decided and agreed to resolve
disputes as noted in Paragraph 13 and its subparts by binding arbitration. The
parties have come to this mutually agreeable and voluntary decision due to the
following reasons: (1) arbitration provides the opportunity to resolve disputes
more efficiently than a court case; (2) arbitration may be less costly than a
court case; and (3) to avoid the public forum for resolving what could be mutual
and/or highly personal claims. The parties have negotiated over this arbitration
agreement and agree as noted below.

(a)    Except as set forth in this Paragraph 13, any dispute, claim or
difference arising between Company and Executive (each a “Party,” and jointly,
the “Parties”), including any dispute, claim or difference arising out of this
Agreement, and any class or collective action will be settled exclusively by
binding arbitration in accordance with the rules of the Judicial Arbitration and
Mediation Services, Inc. (“JAMS”). The arbitration will be held Chicago,
Illinois unless the Parties mutually agree otherwise. Nothing contained in this
Paragraph 13 will be construed to limit or preclude a Party from bringing any
action in any court of competent jurisdiction for injunctive or other
provisional relief to compel another party to comply with its obligations under
this Agreement or any other agreement between or among the Parties during the
pendency of the arbitration proceedings.

(b)    Each Party shall bear its own costs and fees of the arbitration, and the
fees and expenses of the arbitrator will be borne equally by the Parties,
provided, however, if the arbitrator determines that any Party has acted in bad
faith, the arbitrator shall have the discretion to require any one or more of
the Parties to bear all or any portion of fees and expenses of the Parties
and/or the fees and expenses of the arbitrator; provided, further that, with
respect to claims that, but for this mandatory arbitration clause, could be
brought against Company under any applicable federal or state labor or
employment law (“Employment Law”), the arbitrator shall be granted and shall be
required to exercise all discretion belonging to a court of competent
jurisdiction under such Employment Law to decide the dispute, whether such
discretion relates to the provision of discovery, the award of any remedies or
penalties, or otherwise and provided further that Company may be required to pay
filing or administrative fees in the event that requiring Executive to pay such
fees would render this Paragraph 13 unenforceable under applicable law. As to
claims not relating to Employment Laws, the arbitrator shall have the authority
to award any remedy or relief that a Court of the State of Illinois could order
or grant. The decision and award of the arbitrator shall be in writing and
copies thereof shall be delivered to each Party. The decision and award of the
arbitrator shall be binding on all Parties. In rendering such decision and
award, the arbitrator shall not add to, subtract from or otherwise modify the
provisions of this Agreement. Either Party to the arbitration may seek to have
the award of the arbitrator entered in any court having jurisdiction thereof.
All aspects of the arbitration shall be considered confidential and shall not be
disseminated by any Party with the exception of the ability and opportunity to
prosecute its claim or assert its defense to any such claim. The arbitrator
shall, upon request of either Party, issue all prescriptive orders as may be
required to enforce and maintain this covenant of confidentiality during the
course of the arbitration and after the conclusion of same so that the result
and underlying data, information, materials and other evidence are forever
withheld from public dissemination with the exception of its subpoena by a court
of competent jurisdiction in an unrelated proceeding brought by a third party.

 

9



--------------------------------------------------------------------------------

14.    Assignment and Survival. This Agreement is personal to Executive and
shall not be assignable by Executive. This Agreement may be assigned by Company
only to a successor-in interest to all or substantially all of the business
operations of Company or any of its affiliates. The rights and obligations of
the parties to this Agreement shall survive its termination or expiration of
this Agreement to the extent that any performance is required under this
Agreement after the termination or expiration of the Agreement.

15.    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be used against any person.

16.    Indemnification. If Executive (or his heirs, executors or administrators)
is made a party or is threatened to be made a party to, or is involved in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Executive
is or was a director or officer of Company or is or was serving at the request
of Company as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise, Executive (and his heirs, executors or
administrators) shall be indemnified and held harmless by Company to the fullest
extent permitted by Delaware Law. To the fullest extent authorized by Delaware
Law, the right to indemnification conferred in this Paragraph 16 shall also
include the right to be paid by Company the expenses incurred in connection with
any such proceeding in advance of its final disposition upon delivery to Company
of an undertaking by or on behalf of Executive to repay such amount if it shall
ultimately be determined that Executive is not entitled to be indemnified.
Company’s obligations under this Paragraph 16 shall survive the termination or
expiration of this Agreement for any reason.

17.    Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.

18.    Special Section 409A Rules. It is intended that this Agreement will
comply with section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent applicable, and this Agreement shall be interpreted and
construed on a basis consistent with such intent. Notwithstanding any other
provision of this Agreement to the contrary, if any payment or benefit hereunder
is subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of Executive’s Termination Date (or other separation
from service or termination of employment):

(a)    and if Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the earlier of (i) the first (1st) day of the seventh
(7th) month following Executive’s separation from service or (ii) the date of
Executive’s death (the “Section 409A Payment Date”), such payment or benefit
shall be delayed until the Section 409A Payment Date; and

(b)    the determination as to whether Executive has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.

 

10



--------------------------------------------------------------------------------

For purposes of section 409A of the Code, any installment payment or benefit
under this Agreement shall be treated as a separate payment. If this Paragraph
18 applies to any payment or benefit hereunder, any such payments or benefits
that would otherwise have been paid or provided to Executive between Executive’s
Termination Date and the Section 409A Payment Date, shall be paid in a lump sum
on the Section 409A Payment Date.

19.    Entire Agreement. This Agreement, together with the Executive
Confidentiality and Business Preservation Agreement in effect on the Effective
Date, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes and cancels all prior or contemporaneous
oral or written agreements and understandings between them with respect to the
subject matter hereof, including (i) the offer letter dated March 28, 2020 and
(ii) the consulting agreement dated December 19, 2019 including any bonus
payments or other amounts due other than the monthly payment for March 2020
services rendered by Executive. This Agreement may not be changed or modified
orally but only by an instrument in writing signed by the parties hereto, which
instrument states that it is an amendment to this Agreement.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, Company and Executive have
executed this agreement on the date set forth below, effective as of April 6,
2020.

Date: April 6, 2020

 

POTBELLY CORPORATION /s/ Alan Johnson By:   Alan Johnson Its:   President and
Chief Executive Officer

 

EXECUTIVE: /s/ Steve Cirulis Steve Cirulis

 

12